Exhibit 10.54

 

APPLIED IMAGING CORP.

SECURITIES PURCHASE AGREEMENT

 

This Securities Purchase Agreement (this “Agreement”) is made and entered into
as of April 13, 2004, by and among APPLIED IMAGING CORP., a Delaware corporation
(the “Company”), and each of the purchasers listed on Exhibit A attached hereto
(collectively, the “Purchasers” and individually, a “Purchaser”).

 

RECITALS

 

WHEREAS, the Company desires to issue and sell to the Purchasers, and the
Purchasers desire to purchase from the Company, up to three million one hundred
thousand (3,100,000) units (each, a “Unit”), each unit consisting of one share
of common stock, par value $0.001 per share, of the Company (the “Common Stock”)
and a five-year warrant to purchase one fifth (1/5) of one share of Common
Stock, on the terms and conditions set forth in this Agreement; and

 

WHEREAS, the Company and each Purchaser are executing and delivering this
Agreement in reliance upon the exemption from securities registration afforded
by the provisions of Regulation D (“Regulation D”), as promulgated by the United
States Securities and Exchange Commission (the “SEC”) under the Securities Act
of 1933, as amended (the “Securities Act”).

 

NOW, THEREFORE, in consideration of the foregoing, the mutual promises
hereinafter set forth, and other good and valuable consideration, the receipt
and sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:

 

1. AGREEMENT TO PURCHASE AND SELL STOCK.

 

(a) Authorization. On the basis of the representations, warranties and
agreements herein contained, and subject to the terms and conditions herein set
forth, the Company agrees to issue to the Purchasers, and the Purchasers
severally agree to purchase from the Company up to 3,100,000 Units, aggregating
up to 3,100,000 shares of Common Stock (the “Purchased Shares”) and five-year
warrants to purchase 620,000 shares of Common Stock, substantially in the form
attached hereto as Exhibit B. Each whole warrant included in the Units shall be
exercisable to purchase one share of Common Stock at $1.70 per share (the
“Purchased Warrants” and together with the Purchased Shares, the “Purchased
Securities”).

 

(b) Agreement to Purchase and Sell Securities. Subject to the terms and
conditions of this Agreement, each Purchaser severally agrees to purchase, and
the Company agrees to sell and issue to each Purchaser, at the Closing (as
defined below), that number of Units set forth opposite such Purchaser’s name on
Exhibit A attached hereto.

 

(c) Use of Proceeds. The Company intends to apply the net proceeds from the sale
of the Purchased Securities for working capital and general corporate purposes,
the expansion and acceleration of the development of its product offerings, as
well as for strategic purposes in connection with selected acquisitions that may
be considered in the future.



--------------------------------------------------------------------------------

(d) Obligations Several Not Joint. The obligations of each Purchaser under this
Agreement are several and not joint with the obligations of any other Purchaser,
and no Purchaser shall be responsible in any way for the performance of the
obligations of any other Purchaser under this Agreement. Nothing contained
herein, and no action taken by any Purchaser pursuant hereto, shall be deemed to
constitute the Purchasers as a partnership, an association, a joint venture or
any other kind of entity, or create a presumption that the Purchasers are in any
way acting in concert or as a group with respect to such obligations or the
transactions contemplated by this Agreement. Each Purchaser shall be entitled to
independently protect and enforce its rights, including without limitation the
rights arising out of this Agreement, and it shall not be necessary for any
other Purchaser to be joined as an additional party in any proceeding for such
purpose.

 

2. CLOSING. The purchase and sale of the Purchased Securities shall take place
at the offices of Wilson Sonsini Goodrich & Rosati, at 5:00 p.m. pacific time,
on April 13, 2004, or at such other time and place as the Company and Purchasers
representing a majority of the Units to be purchased, mutually agree upon, which
time shall in no event be later than April 18, 2004 (which time and place are
referred to in this Agreement as the “Closing”). At the Closing, the Company
shall, against delivery of payment for the Purchased Securities by wire transfer
of immediate available funds in accordance with the Company’s instructions, (i)
authorize its transfer agent to issue to each Purchaser one or more stock
certificates (the “Certificates”) registered in the name of each Purchaser (or
in such nominee name(s) as designated by such Purchaser in the Stock Certificate
Questionnaire (attached hereto as Appendix I) (the “Stock Certificate
Questionnaire”), representing the number of Purchased Shares set forth opposite
the appropriate Purchaser’s name on Exhibit A hereto, and bearing the legend set
forth in Section 4(j) herein and (ii) issue the number of Purchased Warrants set
forth across such Purchaser’s name on Exhibit A hereto. Closing documents may be
delivered by facsimile with original signature pages sent by overnight courier.
The date of the Closing is referred to herein as the Closing Date.

 

3. REPRESENTATIONS AND WARRANTIES OF THE COMPANY. The Company hereby represents
and warrants to each Purchaser that the statements in this Section 3 are true
and correct, except as set forth in the SEC Documents (as defined below) or as
described in the section of the Disclosure Letter (attached hereto as Exhibit C)
that corresponds to the relevant paragraph of this Section 3:

 

(a) Organization Good Standing and Qualification. The Company is a corporation
duly organized, validly existing and in good standing under the laws of the
State of Delaware and has all corporate power and authority required to (i)
carry on its business as presently conducted and (ii) enter into this Agreement,
the schedules and exhibits attached hereto, and the Warrants (collectively, the
“Transaction Documents”), and to perform its obligations contemplated hereby and
thereby. The Company is qualified to do business and is in good standing in each
jurisdiction in which the failure to so qualify would have a Material Adverse
Effect. As used in this Agreement, “Material Adverse Effect” means a material
adverse effect on, or a material adverse change in, or a group of such effects
on or changes in, (i) the business, operations, financial condition, results of
operations, assets or liabilities of the Company and its subsidiaries, taken as
a whole or (ii) on the transactions contemplated by this Agreement and the
Transaction Documents or on the authority or ability of the Company to perform
its obligations hereunder or thereunder.

 

-2-



--------------------------------------------------------------------------------

(b) Capitalization. The capitalization of the Company is as follows:

 

(i) The authorized capital stock of the Company consists of 50,0000,000 shares
of Common Stock and 6,000,000 shares of Preferred Stock, $0.001 par value per
share (“Preferred Stock”), of which 20,000 shares of Preferred Stock have been
designated Series A Participating Preferred Stock.

 

(ii) As of March 31, 2004, the issued and outstanding capital stock of the
Company, without including the Purchased Securities, consisted of 15,962,173
shares of Common Stock. The shares of issued and outstanding capital stock of
the Company have been duly authorized and validly issued, are fully paid and
nonassessable and have not been issued in violation of or are not otherwise
subject to any preemptive or other similar rights.

 

(iii) As of March 31, 2004, there were no issued and outstanding shares of
Preferred Stock.

 

(iv) As of December 31, 2003, the Company had (a) 2,438,250 shares of Common
Stock reserved for issuance upon exercise of outstanding options granted under
the Company’s Amended 1998 Stock Incentive Plan (the “Option Plan”) and (b)
799,590 shares of Common Stock reserved for issuance upon exercise of
outstanding warrants.

 

(v) As of December 31, 2003, the Company had 166,038 shares of Common Stock
available for future grant under the Option Plan.

 

(vi) As of December 31, 2003, the Company had 110,000 shares of Common Stock
reserved for issuance upon exercise of outstanding options granted under the
Company’s Directors Option Plan (the “Directors Plan”), and 3,438 shares of
Common Stock available for future grant under the Directors Plan.

 

(vii) As of December 31, 2003, the Company had 200,000 shares of Common Stock
reserved for issuance upon exercise of an outstanding Stand-alone Option
Agreement.

 

(viii) As of December 31, 2003, the Company had 565,506 shares of Common Stock
reserved for issuance upon exercise of outstanding options granted under the
Company’s 1988 Amended and Restated Incentive Stock Option Plan (“1988 Stock
Plan”). There were no shares of Common Stock available for future grant under
the 1988 Stock Plan.

 

(ix) As of December 31, 2003, the Company had 205,560 shares of Common Stock
reserved for future purchase by employees of the Company under the Company’s
Employee Stock Purchase Plan.

 

With the exception of the foregoing in this Section 3(b), there are no
outstanding subscriptions, options, warrants, convertible or exchangeable
securities or other rights granted to or by the

 

-3-



--------------------------------------------------------------------------------

Company to purchase shares of Common Stock or other securities of the Company
and there are no commitments, plans or arrangements to issue any shares of
Common Stock or any security convertible into or exchangeable for Common Stock.

 

(c) Subsidiaries. Except as set forth in the SEC Documents or the Disclosure
Letter, the Company does not have any subsidiaries (collectively, the
“Subsidiaries,” which, for purposes hereof, shall include any entity in which
the Company, directly or indirectly, owns 10% or more of the equity or similar
interest), nor does the Company own any capital stock of, assets comprising the
business of, obligations of, or any other interest (including any equity or
partnership interest) in, any person or entity.

 

(d) Due Authorization. All corporate actions required to be taken on the part of
the Company, its stockholders or directors for the authorization, execution, and
delivery of this Agreement and the performance of all obligations of the Company
under this Agreement and the authorization, issuance, reservation for issuance
and delivery of all of the Purchased Securities being sold under this Agreement
have been taken, no further consent or authorization of the Company or the Board
of Directors or its stockholders is required (including with respect to NASD
Marketplace Rule 4350(i)(1)(D)), and this Agreement constitutes the legal, valid
and binding obligation of the Company, enforceable against the Company in
accordance with its terms, except (i) as may be limited by (1) applicable
bankruptcy, insolvency, reorganization or others laws of general application
relating to or affecting the enforcement of creditors’ rights generally and (2)
the effect of rules of law governing the availability of equitable remedies and
(ii) as rights to indemnity or contribution may be limited under federal or
state securities laws or by principles of public policy thereunder.

 

(e) Valid Issuance of Purchased Securities.

 

(i) Purchased Shares. The Purchased Shares will be, upon payment therefor by the
Purchasers in accordance with this Agreement, duly authorized, validly issued,
fully paid and non-assessable, free from all taxes, liens, claims, and
encumbrances and will not be subject to any pre-emptive or similar rights.

 

(ii) Purchased Warrants. The warrants to be issued pursuant to this Agreement
will be, upon payment therefor by the Purchasers in accordance with this
Agreement, duly authorized and validly issued, free from all taxes, liens,
claims, and encumbrances and will not be subject to any pre-emptive or similar
rights.

 

(iii) Underlying Shares of Common Stock. The issuance of the shares of Common
Stock issued or issuable from time to time upon the exercise of the Purchased
Warrants (the “Underlying Shares”) will be, and at all times prior to such
exercise, will have been duly authorized and reserved for issuance upon such
exercise and payment of the exercise price of the Purchased Warrants, and will
be, upon such exercise and payment, validly issued, fully-paid and
non-assessable free from all taxes, liens, claim, encumbrances and will not be
subject to any pre-emptive rights or similar rights that have not otherwise been
waived, when issued and delivered in accordance with the terms of this
Agreement.

 

-4-



--------------------------------------------------------------------------------

(iv) Compliance with Securities Laws. Subject to the accuracy of the
representations and warranties made by the Purchasers in Section 4 hereof and
their compliance with the agreements set forth therein, the Purchased Securities
(assuming no change in applicable law and no unlawful distribution of the
Purchased Securities by the Purchasers or other parties) will be issued to the
Purchasers in compliance with applicable exemptions from (1) the registration
and prospectus delivery requirements of the Securities Act and (2) the
registration and qualification requirements of all applicable securities laws of
the states of the United States.

 

(f) Governmental Consents. No consent, approval, order or authorization of, or
registration, qualification, designation, declaration or filing with, or notice
to, any federal, state or local governmental authority or self regulatory agency
on the part of the Company is required in connection with the issuance of the
Purchased Securities to the Purchasers, or the consummation of the other
transactions contemplated by this Agreement, except (i) such filings as have
been made prior to the date hereof, (ii) the filing of a notification form with
The Nasdaq National Market or the Nasdaq SmallCap Market, as applicable
(collectively, “Nasdaq”) and (iii) such additional post-Closing filings as may
be required to comply with applicable state and federal securities laws and the
listing requirements of Nasdaq.

 

(g) Non-Contravention. Except as would not be reasonably likely to have a
Material Adverse Effect, the execution, delivery and performance of this
Agreement by the Company, and the consummation by the Company of the
transactions contemplated hereby (including issuance of the Purchased
Securities), do not (i) contravene or conflict with the Certificate of
Incorporation (the “Certificate of Incorporation”) or Bylaws (the “Bylaws”) of
the Company; (ii) constitute a violation of any provision of any federal, state,
local or foreign law, rule, regulation, order or decree applicable to the
Company; or (iii) constitute a default or require any consent under, give rise
to any right of termination, cancellation or acceleration of, or to a loss of
any material benefit to which the Company is entitled under, or result in the
creation or imposition of any lien, claim or encumbrance on any assets of the
Company under, any material contract to which the Company is a party or any
material permit, license or similar right relating to the Company or by which
the Company may be bound or affected.

 

(h) Litigation. There is no action, suit, proceeding, claim, arbitration,
inquiry or investigation (“Action”) pending before any court, public board,
government agency, self-regulatory organization or, to the Company’s knowledge,
threatened in writing: (i) against the Company, its activities, properties or
assets, or any officer, director or employee of the Company in connection with
such officer’s, director’s or employee’s relationship with, or actions taken on
behalf of, the Company, that is reasonably likely to have a Material Adverse
Effect on the Company, or (ii) that seeks to prevent, enjoin, alter, challenge
or delay the transactions contemplated by this Agreement (including the issuance
of the Purchased Securities). The Company is not a party to or subject to the
provision of, any order, writ, injunction, judgment or decree of any court or
government agency or instrumentality. The Company does not intend to initiate
any Action that is reasonably likely to have a Material Adverse Effect on the
Company.

 

(i) Compliance with Law and Charter Documents; No Defaults. The Company is not
in violation or default of any provisions of the Certificate of Incorporation or
the Bylaws. To the Company’s knowledge, it has complied and is currently in
compliance with all applicable statutes,

 

-5-



--------------------------------------------------------------------------------

laws, rules, regulations and orders of the United States of America and all
states thereof, foreign countries and other governmental bodies and agencies
having jurisdiction over the Company’s business or properties, except for any
instance of non-compliance that has not had, and would not reasonably be
expected to have, a Material Adverse Effect. The Company is not, and has not
received notice that it is, in default under or in violation of any indenture,
loan or credit agreement or any other agreement or instrument to which it is a
party or by which it or any of its properties is bound (and no event has
occurred which has not been waived which, with notice or lapse of time or both,
would result in a default), except as could not individually or in the aggregate
have or result in a Material Adverse Effect.

 

(j) Material Non-Public Information. The Company has not provided to the
Purchasers any material non-public information other than information related to
the transactions contemplated by this Agreement, all of which information
related to the transactions contemplated hereby shall be disclosed by the
Company pursuant to Section 9(m) hereof.

 

(k) SEC Documents.

 

(1) Reports. The Company has filed in a timely manner all reports, schedules,
forms, statements and other documents required to be filed by it for the twelve
months preceding the date hereof with the SEC pursuant to the reporting
requirements of the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), and the rules and regulations promulgated thereunder. The Company has
made available to the Purchasers prior to the date hereof copies of its Annual
Report on Form 10-K for the fiscal year ended December 31, 2003 (the “Form
10-K”), its quarterly report on Form 10-Q for the fiscal quarters ended March
31, 2003, June 30, 2003 and September 30, 2003 (the “Form 10-Q”), its Proxy
Statement for its Annual Meeting of Stockholders held on May 16, 2003 (the
“Proxy Statement”), and any Current Report on Form 8-K for events occurring
since December 31, 2003 (“Form 8-Ks”) filed by the Company with the SEC (the
Form 10-K, the Form 10-Q, the Proxy Statement and the Form 8-Ks are collectively
referred to herein as the “SEC Documents”). Each of the SEC Documents, as of the
respective dates thereof (or, if amended or superseded by a filing prior to the
Closing Date, then on the date of such filing), did not contain any untrue
statement of a material fact or omit to state a material fact necessary in order
to make the statements made therein, in light of the circumstances under which
they were made, not misleading. Each SEC Document, as it may have been
subsequently amended by filings made by the Company with the SEC prior to the
date hereof, complies in all material respects with the requirements of the
Exchange Act and the rules and regulations of the SEC promulgated thereunder
applicable to such SEC Document.

 

(2) Sarbanes-Oxley. The Chief Executive Officer and the Chief Financial Officer
of the Company have signed, and the Company has furnished to the SEC, all
certifications required by Sections 302 and 906 of the Sarbanes-Oxley Act of
2002. Such certifications contain no qualifications or exceptions to the matters
certified therein and have not been modified or withdrawn; and neither the
Company nor any of its officers has received notice from any governmental entity
questioning or challenging the accuracy, completeness, form or manner of filing
or submission of such certifications. The Company is otherwise in compliance in
all material respects with all applicable effective provisions of the
Sarbanes-Oxley Act of 2002 and the rules and regulations issued thereunder by
the SEC.

 

-6-



--------------------------------------------------------------------------------

(3) Financial Statements. The financial statements of the Company in the SEC
Documents present fairly, in accordance with United States generally accepted
accounting principles (“GAAP”), consistently applied, the financial position of
the Company as of the dates indicated, and the results of its operations and
cash flows for the periods therein specified, except as may be otherwise
specified in the financial statements or in the notes thereto and subject, in
the case of unaudited financial statements for interim periods, to normal
year-end audit adjustments.

 

(l) Absence of Certain Changes Since the Balance Sheet Date. Since December 31,
2003, the business and operations of the Company have been conducted in the
ordinary course consistent with past practice, and there has not been:

 

(i) any declaration, setting aside or payment of any dividend or other
distribution of the assets of the Company with respect to any shares of capital
stock of the Company or any repurchase, redemption or other acquisition by the
Company or any subsidiary of the Company of any outstanding shares of the
Company’s capital stock;

 

(ii) any damage, destruction or loss, whether or not covered by insurance,
except for such occurrences, individually and collectively, that have not had,
and would not reasonably be expected to have, a Material Adverse Effect;

 

(iii) any waiver by the Company of a valuable right or of a material debt owed
to it, except for such waivers, individually and collectively, that have not
had, and would not reasonably be expected to have, a Material Adverse Effect;

 

(iv) any material change or amendment to, or any waiver of any material right
under a material contract or arrangement by which the Company or any of its
assets or properties is bound or subject;

 

(v) any change by the Company in its accounting principles, methods or practices
or in the manner in which it keeps its accounting books and records, except any
such change required by a change in GAAP or by the SEC; or

 

(vi) any other event or condition of any character, except for such events and
conditions that have not resulted, and are not expected to result, either
individually or collectively, in a Material Adverse Effect.

 

(m) Intellectual Property. The Company owns, possesses, licenses or has other
rights sufficient to use (or could acquire such upon commercially reasonable
terms) all patents, patent rights, inventions, trade secrets, know-how,
trademarks, service marks, trade names, copyrights or other information
(collectively, “Intellectual Property”), which are necessary to conduct its
businesses as currently conducted, except where the failure to currently own or
possess would not reasonably be expected to result, either individually or in
the aggregate, in a Material Adverse Effect. The Company has not received any
written notice of, and has no actual knowledge of, any infringement of or
conflict with asserted rights of others with respect to any Intellectual
Property which, either individually or in the aggregate, if the subject of an
unfavorable decision, ruling or finding, would reasonably be expected to have a
Material Adverse Effect, and to the Company’s knowledge, none of the patent
rights owned or licensed by the Company are unenforceable or invalid.

 

-7-



--------------------------------------------------------------------------------

(n) Registration Rights. Except as provided in Section 5 herein, effective upon
the Closing, the Company is not currently subject to any agreement providing any
person or entity any rights (including piggyback registration rights) to have
any securities of the Company registered with the SEC or registered or qualified
with any other governmental authority.

 

(o) Title to Property and Assets. The owned properties and assets of the Company
are owned by the Company free and clear of all mortgages, deeds of trust, liens,
charges, encumbrances and security interests except for (i) statutory liens for
the payment of current taxes that are not yet delinquent and (ii) liens,
encumbrances and security interests that arise in conjunction with arrangements
with financial institutions or in the ordinary course of business, and (iii)
liens that do not in any material respect affect the properties and assets of
the Company. With respect to the property and assets it leases, the Company is
in compliance with such leases in all material respects.

 

(p) Taxes. The Company has filed or has valid extensions of the time to file all
necessary federal, state, and foreign income and franchise tax returns due prior
to the date hereof and has paid or accrued all taxes shown as due thereon, and
the Company has no knowledge of any material tax deficiency which has been or
might be asserted or threatened against it.

 

(q) Insurance. The Company maintains insurance of the types and in the amounts
that the Company reasonably believes is prudent and adequate for its business,
all of which insurance is in full force and effect.

 

(r) Labor Relations. No material labor dispute exists or, to the knowledge of
the Company, is imminent with respect to any of the employees of the Company.

 

(s) Internal Accounting Controls. The Company and the Subsidiaries maintain a
system of internal accounting controls sufficient to provide reasonable
assurance that (i) transactions are executed in accordance with management’s
general or specific authorizations, (ii) transactions are recorded as necessary
to permit preparation of financial statements in conformity with generally
accepted accounting principles and to maintain asset accountability, (iii)
access to assets is permitted only in accordance with management’s general or
specific authorization, and (iv) the recorded accountability for assets is
compared with the existing assets at reasonable intervals and appropriate action
is taken with respect to any differences.

 

(t) Transactions With Officers and Directors. None of the officers or directors
of the Company has entered into any transaction with the Company or any
Subsidiary that would be required to be disclosed pursuant to Item 404(a), (b)
or (c) of Regulation S-K of the SEC that have not been so disclosed.

 

(u) General Solicitation. Neither the Company nor any other person or entity
authorized by the Company to act on its behalf has engaged in a general
solicitation or general advertising (within the meaning of Regulation D of the
Securities Act) of investors with respect to offers or sales of the Purchased
Securities.

 

-8-



--------------------------------------------------------------------------------

(v) Registration Statement Matters. The Company meets the eligibility
requirements for use of a registration statement on Form S-3 for the resale of
the Purchased Shares by the Purchasers. Assuming the completion and timely
delivery of the Registration Statement Questionnaire (attached hereto as
Appendix II) (the “Registration Statement Questionnaire”) by each Purchaser to
the Company, the Company is not aware of any facts or circumstances that would
prohibit or delay the preparation and filing of a registration statement with
respect to the Registrable Shares (as defined below).

 

(w) No Integrated Offering. Neither the Company, nor any Affiliate (as hereafter
defined) of the Company, nor any person acting on its or their behalf has,
directly or indirectly, made any offers or sales of any security or solicited
any offers to buy any security, under circumstances that would cause this
offering of the Purchased Securities to be integrated with prior offerings by
the Company for purposes of the Securities Act, any applicable state securities
laws or any applicable stockholder approval provisions, including, without
limitation, under the rules and regulations of any national securities exchange
or automated quotation system on which any of the securities of the Company are
listed or designated, nor will the Company take any action or steps that would
cause the offering in a manner that would require registration of the Purchased
Securities to be integrated with other offerings.

 

(x) Nasdaq Listing Matters. The Common Stock of the Company is registered and
listed on Nasdaq under the ticker symbol “AICX.” The Company has not received
any notice that it is not in compliance with the listing or maintenance
requirements of Nasdaq. The issuance and sale of the Purchased Securities under
this Agreement does not contravene the rules and regulations of Nasdaq.

 

4. REPRESENTATIONS, WARRANTIES AND CERTAIN AGREEMENTS OF THE PURCHASERS. Each
Purchaser hereby represents and warrants to the Company, severally and not
jointly, and agrees that:

 

(a) Organization Good Standing and Qualification. The Purchaser has all
corporate, membership or partnership power and authority required to enter into
this Agreement and the Transaction Documents, and to consummate the transactions
contemplated hereby and thereby.

 

(b) Authorization. The execution of this Agreement has been duly authorized by
all necessary corporate, membership or partnership action on the part of the
Purchaser. This Agreement constitutes the Purchaser’s legal, valid and binding
obligation, enforceable in accordance with its terms, except (i) as may be
limited by (1) applicable bankruptcy, insolvency, reorganization or other laws
of general application relating to or affecting the enforcement of creditors’
rights generally and (2) the effect of rules of law governing the availability
of equitable remedies and (ii) as rights to indemnity or contribution may be
limited under federal or state securities laws or by principles of public policy
thereunder.

 

-9-



--------------------------------------------------------------------------------

(c) Litigation. There is no Action pending to which such Purchaser is a party,
or, to such Purchaser’s knowledge, threatened, that is reasonably likely to
prevent, enjoin, alter or delay the transactions contemplated by this Agreement.

 

(d) Purchase for Own Account. The Purchased Securities are being acquired for
investment for the Purchaser’s own account, not as a nominee or agent, and not
with a view to the public resale or distribution thereof within the meaning of
the Securities Act, without prejudice, however, to such Purchaser’s right at all
times to sell or otherwise dispose of all or any part of such securities in
compliance with applicable federal and state securities laws. The Purchaser also
represents that it has not been formed for the specific purpose of acquiring the
Purchased Securities and it does not have a present arrangement to effect a
distribution of the Securities to or through any person or entity.

 

(e) Investment Experience. The Purchaser understands that the purchase of the
Purchased Securities involves substantial risk. The Purchaser has experience as
an investor in securities of companies and acknowledges that it can bear the
economic risk of its investment in the Purchased Securities and is presently
able to afford a complete loss of such investment. The Purchaser has such
knowledge and experience in financial or business matters that it is capable of
evaluating the merits and risks of this investment in the Purchased Securities,
and has so evaluated the merits and a risks of such investment and protecting
its own interests in connection with this investment.

 

(f) Accredited Purchaser Status. At the time the Purchaser was offered the
Purchased Securities, the Purchaser was, and at the date hereof the Purchasers
is, an “accredited investor” under the Securities Act.

 

(g) Reliance Upon Purchaser’s Representations. The Purchaser understands that
the issuance and sale of the Purchased Securities to it will not be registered
under the Securities Act on the ground that such issuance and sale will be
exempt from registration under the Securities Act pursuant to Section 4(2)
thereof, and that the Company’s reliance on such exemption is based on each
Purchaser’s representations set forth herein.

 

(h) Receipt of Information. The Purchaser has had an opportunity to ask
questions and receive answers from the Company regarding the terms and
conditions of the issuance and sale of the Purchased Securities and the
business, properties, prospects and financial condition of the Company and to
obtain any additional information requested and has received and considered all
information it deems relevant to make an informed decision to purchase the
Purchased Securities. Neither such inquiries nor any other investigation
conducted by or on behalf of such Purchaser or its representatives or counsel
shall modify, amend or affect such Purchaser’s right to rely on the truth,
accuracy and completeness of such information and the Company’s representations
and warranties contained in this Agreement.

 

(i) Restricted Securities. The Purchaser understands that the Purchased
Securities have not been registered under the Securities Act and will not sell,
offer to sell, assign, pledge, hypothecate or otherwise transfer any of the
Purchased Securities unless (i) pursuant to an effective registration statement
under the Securities Act, (ii) such holder provides the Company with

 

-10-



--------------------------------------------------------------------------------

an opinion of counsel, in a generally acceptable form, to the effect that a
sale, assignment or transfer of the Purchased Securities may be made without
registration under the Securities Act and the transferee agrees to be bound by
the terms and conditions of this Agreement, (iii) such holder provides the
Company with reasonable assurances (in the form of seller and broker
representation letters) that the Purchased Shares or the Underlying Shares, as
the case may be, can be sold pursuant to Rule 144 promulgated under the
Securities Act (“Rule 144”) or (iv) pursuant to Rule 144(k) promulgated under
the Securities Act following the applicable holding period. Notwithstanding
anything to the contrary contained in this Agreement, including but not limited
to in Section 5(c)(i) below, the Purchaser may transfer (without restriction and
without the need for an opinion of counsel) the Purchased Shares or the
Underlying Shares to its Affiliates (as defined below) provided that each such
Affiliate is an “accredited investor” under Regulation D, and such Affiliate
agrees to be bound by the terms and conditions of this Agreement.

 

For the purposes of this Agreement, an “Affiliate” of any specified Purchaser
means any other person or entity directly or indirectly controlling, controlled
by or under direct or indirect common control with such specified Purchaser. For
purposes of this definition, “control” means the power to direct the management
and policies of such person or firm, directly or indirectly, whether through the
ownership of voting securities, by contract or otherwise.

 

(j) Legends.

 

(i) Purchased Shares and Underlying Shares. The Purchaser agrees that the
certificates for the Purchased Shares and the Underlying Shares shall bear the
following legend:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “SECURITIES ACT”) OR WITH ANY STATE
SECURITIES COMMISSION, AND MAY NOT BE TRANSFERRED OR DISPOSED OF BY THE HOLDER
IN THE ABSENCE OF A REGISTRATION STATEMENT WHICH IS EFFECTIVE UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS AND RULES, OR PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS. NOTWITHSTANDING THE FOREGOING, THIS LEGEND
DOES NOT RESTRICT THE SECURITIES FROM BEING PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

In addition, the Purchaser agrees that the Company may place stop transfer
orders with its transfer agent with respect to such certificates in order to
implement the restrictions on transfer set forth in this Agreement. The
appropriate portion of the legend and the stop transfer orders will be removed
promptly upon delivery to the Company of such satisfactory evidence as
reasonably may be required by the Company that such legend or stop orders are
not required to ensure compliance with the Securities Act.

 

-11-



--------------------------------------------------------------------------------

(ii) Warrant. The Purchase agrees that Warrants shall bear the following legend:

 

“THIS WARRANT AND THE SHARES ISSUABLE UPON EXERCISE HEREOF HAVE NOT BEEN
REGISTERED UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”) OR WITH ANY
STATE SECURITIES COMMISSION, AND MAY NOT BE TRANSFERRED OR DISPOSED OF BY THE
HOLDER IN THE ABSENCE OF A REGISTRATION STATEMENT WHICH IS EFFECTIVE UNDER THE
SECURITIES ACT AND APPLICABLE STATE LAWS AND RULES, OR, PURSUANT TO AN AVAILABLE
EXEMPTION FROM, OR IN A TRANSACTION NOT SUBJECT TO, THE REGISTRATION
REQUIREMENTS OF THE SECURITIES ACT AND IN COMPLIANCE WITH APPLICABLE STATE
SECURITIES LAWS OR BLUE SKY LAWS. NOTWITHSTANDING THE FOREGOING, THIS LEGEND
DOES NOT RESTRICT THE SECURITIES FROM BEING PLEDGED IN CONNECTION WITH A BONA
FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.”

 

(k) Questionnaires. The Purchaser has completed or caused to be completed the
Stock Certificate Questionnaire and the Registration Statement Questionnaire for
use in preparation of the Registration Statement (as defined in Section 5(a)(ii)
below), and the answers to such questionnaires are true and correct as of the
date of this Agreement; provided, that the Purchasers shall be entitled to
update such information by providing written notice thereof to the Company
before the effective date of the Registration Statement.

 

(l) Restrictions on Short Sales. The Purchaser represents, warrants and
covenants neither the Purchaser nor any Affiliate of such Purchaser which (x)
had knowledge of the transactions contemplated hereby, (y) has or shares
discretion relating to such Purchaser’s investments or trading or information
concerning such Purchaser’s investments, including in respect of the Purchased
Securities, or (z) is subject to such Purchaser’s review or input concerning
such Affiliate’s investments or trading, has engaged in, or will, directly or
indirectly, during the period beginning on the date on which C.E. Unterberg,
Towbin, a financial advisor to the Company, first contacted such Purchaser
regarding the transactions contemplated by this Agreement (and involving the
Company) and ending on the Closing Date, engage in (i) any “short sales” (as
such term is defined in Rule 3b-3 promulgated under the Exchange Act) of the
Common Stock, including, without limitation, the maintaining of any short
position with respect to, establishing or maintaining a “put equivalent
position” (within the meaning of Rule 16a-1(h) under the Exchange Act) with
respect to, entering into any swap, derivative transaction or other arrangement
(whether any such transaction is to be settled by delivery of Common Stock,
other securities, cash or other consideration) that transfers to another, in
whole or in part, any economic consequences or ownership, or otherwise dispose
of, any of the Purchased Securities by the Purchaser or (ii) any hedging
transaction which establishes a net short position with respect to the Purchased
Securities

 

-12-



--------------------------------------------------------------------------------

(clauses (i) and (ii) together, a “Short Sale”); except for (1) Short Sales by
the Purchaser or Affiliate of such Purchaser which was, prior to the date on
which such Purchaser was first contacted by C.E. Unterberg, Towbin regarding the
transactions contemplated by this Agreement, a market maker for the Common
Stock, provided that such Short Sales are in the ordinary course of business of
such Purchaser or Affiliate of such Purchaser and are in compliance with the
Securities Act, the rules and regulations of the Securities Act and such other
securities laws as may be applicable, (2) Short Sales by the Purchaser or an
Affiliate of such Purchaser which by virtue of the procedures of such Purchaser
are made without knowledge of the transactions contemplated by this Agreement or
(3) Short Sales by the Purchaser or an Affiliate of such Purchaser to the extent
that such Purchaser or Affiliate of such Purchaser is acting in the capacity of
a broker-dealer executing unsolicited third-party transactions.

 

(m) Confidentiality. The Purchaser agrees to use any information it receives in
the course of and in connection with this transaction for the sole purpose of
evaluating a possible investment in the Purchased Securities and the Purchaser
hereby acknowledges that it is prohibited from reproducing or distributing any
such information, this Agreement, or any other offering materials provided by
the Company in connection with the Purchaser’s consideration of its investment
in the Company, in whole or in part, or divulging or discussing any of their
contents except to its advisors and representatives for the purpose of
evaluating such investment. The foregoing agreements shall not apply to any
information that is or becomes publicly available through no fault of the
Purchaser, or that the Purchaser is legally required to disclose; provided,
however, that if the Purchaser is requested or ordered to disclose any such
information pursuant to any court or other governmental order or any other
applicable legal procedure, it shall (to the extent permitted by law) provide
the Company with reasonably prompt notice of any such request or order to enable
the Company to seek an appropriate protective order and shall provide the
Company with reasonable assistance in obtaining such protective order at the
Company’s sole expense. Notwithstanding anything herein to the contrary, any
party to this Agreement (and any employee, representative, or other agent of any
party to this Agreement) may disclose to any and all persons, without limitation
of any kind, the tax treatment and tax structure of the transactions
contemplated by this Agreement and all materials of any kind (including opinions
or other tax analyses) that are provided to it relating to such tax treatment
and tax structure. However, any such information relating to the tax treatment
or tax structure is required to be kept confidential to the extent necessary to
comply with any applicable federal or state securities laws.

 

5. FORM D FILING; REGISTRATION; COMPLIANCE WITH THE SECURITIES ACT.

 

(a) Form D Filing; Registration of the Purchased Shares and the Underlying
Shares. The Company hereby agrees that it shall:

 

(i) file in a timely manner a Form D relating to the sale of the Purchased
Securities under this Agreement, pursuant to Regulation D promulgated under the
Securities Act;

 

(ii) prepare and file with the SEC as soon as practicable and in no event later
than thirty (30) days following the Closing, a registration statement on Form
S-3 (the “Registration Statement”), to enable the resale of the Purchased Shares
and the sale of the

 

-13-



--------------------------------------------------------------------------------

Underlying Shares (together with any shares of Common Stock issued as a dividend
or other distribution with respect to, or in exchange for, or in replacement of,
the Purchased Shares or the Underlying Shares, the “Registrable Shares”) by the
Purchasers from time to time on Nasdaq and use all commercially reasonable
efforts to cause such Registration Statement to be declared effective as
promptly as possible after filing, but in any event, within ninety (90) days
following the Closing Date or, in the event of a review of the Registration
Statement by the SEC, within one hundred twenty (120) days following the Closing
Date, and to remain continuously effective until the earlier of (1) the second
anniversary of the Closing Date, (2) the date on which all Registrable Shares
purchased by the Purchasers pursuant to this Agreement have been sold thereunder
or (3) the date on which the Registrable Shares can be sold by nonaffiliates of
the Company pursuant to Rule 144(k) promulgated under the Securities Act (the
“Registration Period”). In the event that the Company does not meet the
requirements for the use of Form S-3, the Company shall use such other form as
is available for such a registration, and shall convert such other form to Form
S-3, or file a replacement registration statement on Form S-3, promptly after
the first date on which it meets such requirements;

 

(iii) prepare and file with the SEC such amendments (including post-effective
amendments) and supplements to the Registration Statement and the Prospectus (as
defined below) used in connection therewith as may be necessary to keep the
Registration Statement effective at all times until the end of the Registration
Period;

 

(iv) furnish to the Purchasers with respect to the Registrable Shares registered
under the Registration Statement such reasonable number of copies of any
Prospectus in conformity with the requirements of the Securities Act and such
other documents as the Purchaser may reasonably request, in order to facilitate
the public sale or other disposition of all or any of the Registrable Shares by
the Purchasers;

 

(v) use its commercially reasonable efforts to file documents required of the
Company for normal blue sky clearance in states specified in writing by the
Purchasers; provided, however, that the Company shall not be required to qualify
to do business or consent to service of process in any jurisdiction in which it
is not now so qualified or has not so consented;

 

(vi) take all such action as is required of it to cause the Registrable Shares
to be listed on Nasdaq on the Closing Date;

 

(vii) promptly notify the Purchasers in writing when the Registration Statement
has been declared effective;

 

(viii) promptly notify the Purchasers in writing of the existence of any fact or
the happening of any event, during the Registration Period (but not as to the
substance of any such fact or event), that makes any statement of a material
fact made in the Registration Statement, the Prospectus, any amendment or
supplement thereto, or any document incorporated by reference therein untrue, or
that requires the making of any additions to or changes in the Registration
Statement or the Prospectus in order to make the statements therein not
misleading (provided, however, that no notice by the Company shall be required
pursuant to this subsection (viii) in the event that the Company either
contemporaneously files a prospectus supplement to update the

 

-14-



--------------------------------------------------------------------------------

Prospectus or a Form 8-K or other appropriate Exchange Act report that is
incorporated by reference into the Registration Statement, which, in either
case, contains the requisite information with respect to such material event
that results in such Registration Statement no longer containing any such untrue
or misleading statements);

 

(ix) furnish to each Purchaser upon written request, from the date of this
Agreement until the end of the Registration Period, one copy of its periodic
reports filed with the SEC pursuant to the Exchange Act and the rules and
regulations promulgated thereunder; and

 

(x) bear all expenses in connection with the procedures described in paragraphs
(i) through (ix) of this Section 5(a) and the registration of the Registrable
Shares pursuant to the Registration Statement other than fees and expenses, if
any, of legal counsel or other advisers to the Purchasers or underwriting
discounts, brokerage fees and commissions incurred by the Purchasers, if any.

 

It shall be a condition precedent to the obligations of the Company to take any
action pursuant to this Section 5(a) with respect to Registrable Shares held by
a Purchaser that such Purchaser shall timely furnish to the Company a completed
Registration Statement Questionnaire on or before the Closing Date and such
other written information regarding itself, the Registrable Shares to be sold by
such Purchaser, and the intended method of disposition of the Registrable Shares
as shall be required to effect the registration of the Registrable Shares. The
Purchasers shall update such information as and when necessary by written notice
to the Company.

 

(b) Liquidated Damages.

 

(i) Delay in Filing or Effectiveness of Registration Statement. In the event
that the Registration Statement is not:

 

A. filed with the SEC within thirty (30) days following the Closing Date or

 

B. declared effective within ninety (90) days following the Closing Date or, in
the event of a review of the Registration Statement by the SEC, within one
hundred twenty (120) days following the Closing Date,

 

in either case (each being an “Event”) the Company shall pay to each Purchaser
liquidated damages (in addition to the rights and remedies available to each
Purchaser under applicable law and this Agreement) at a rate equal to one
percent (1%) per month (prorated for the actual number of days elapsed) that the
Event remains ongoing of the total purchase price of the Purchased Securities
purchased by such Purchaser pursuant to this Agreement. Such liquidated damages
shall be payable monthly in cash.

 

(ii) Lapse in Effectiveness of Registration Statement. In the event that the
Registration Statement is filed and declared effective but, during the
Registration Period, shall thereafter cease to be effective or useable or the
prospectus included in the Registration Statement (the “Prospectus,” as amended
or supplemented by any prospectus supplement and by all other

 

-15-



--------------------------------------------------------------------------------

amendments thereto and all material incorporated by reference in such
Prospectus) ceases to be usable, in either case, in connection with resales of
Registrable Shares, other than a lapse (A) resulting from events covered in
Section 5(c)(ii) below that is cured within the Grace Period (as defined in
Section 5(c)(ii)), or (B) resulting from events covered in Section 5(c)(iii)
below that is cured within fifteen (15) business days (the “Cure Period”) by a
post-effective amendment to the Registration Statement, a supplement to the
Prospectus or a report filed with the SEC pursuant to Section 13(a), 13(c), 14
or 15(d) of the Exchange Act, then the Company shall pay to each Purchaser,
liquidated damages (in addition to the rights and remedies available to each
Purchaser under applicable law and this Agreement), for the period from and
including the first day following the expiration of the Grace Period or Cure
Period, as applicable, until, but excluding, the earlier of (1) the date on
which such failure is cured and (2) the date on which the Registration Period
expires, at a rate equal to one percent (1%) per month (prorated for the actual
number of days elapsed) of the number of Purchased Securities then held by such
Purchaser multiplied by the purchase price paid by the Purchaser for such
shares. Such liquidated damages shall be payable monthly in cash.

 

(c) Transfer of Registrable Shares After Registration; Suspension.

 

(i) The Purchasers agree that they will not offer to sell or make any sale,
assignment, pledge, hypothecation or other transfer with respect to the
Registrable Shares that would constitute a sale within the meaning of the
Securities Act except pursuant to either (1) the Registration Statement, (2)
Rule 144 of the Securities Act or (3) any other exemption from registration
under the Securities Act, and that they will promptly notify the Company of any
changes in the information set forth in the Registration Statement after it is
prepared regarding the Purchaser or its plan of distribution to the extent
required by applicable law.

 

(ii) In addition to any suspension rights under paragraph (iii) below, upon the
happening of any pending corporate development, public filing with the SEC or
other similar event that, in the judgment of Company’s Board of Directors,
renders it advisable to suspend use of the Prospectus or upon the request by an
underwriter in connection with an underwritten public offering of the Company’s
securities, the Company may, on not more than two (2) occasions per 365 day
period, with all suspensions during any such 365 day period not exceeding sixty
(60) days in the aggregate (the “Grace Period”), suspend use of the Prospectus,
on written notice to each Purchaser (which notice will not disclose the content
of any material non-public information and will indicate the date of the
beginning and end of the intended or anticipated period of suspension, if
known), in which case each Purchaser shall discontinue disposition of
Registrable Shares covered by the Registration Statement or Prospectus until
copies of a supplemented or amended Prospectus are distributed to the Purchasers
or until the Purchasers are advised in writing by the Company that sales of
Registrable Shares under the applicable Prospectus may be resumed and have
received copies of any additional or supplemental filings that are incorporated
or deemed incorporated by reference in any such Prospectus. The suspension and
notice thereof described in this Section 5(c)(ii) shall be held in strictest
confidence and shall not be disclosed by the Purchasers.

 

(iii) Subject to paragraph (iv) below, in the event of: (1) any request by the
SEC or any other federal or state governmental authority during the period of
effectiveness of the Registration Statement for amendments or supplements to a
Registration Statement or related prospectus or for additional information, (2)
the issuance by the SEC or any other federal or state

 

-16-



--------------------------------------------------------------------------------

governmental authority of any stop order suspending the effectiveness of a
Registration Statement or the initiation of any proceedings for that purpose, or
(3) the receipt by the Company of any notification with respect to the
suspension of the qualification or exemption from qualification of any of the
Registrable Shares for sale in any jurisdiction or the initiation of any
proceeding for such purpose, then the Company shall deliver a certificate in
writing to the Purchasers (the “Suspension Notice”) to the effect of the
foregoing (which notice will not disclose the content of any material non-public
information and will indicate the date of the beginning and end of the intended
period of suspension, if known), and, upon receipt of such Suspension Notice,
the Purchasers will discontinue disposition of Registrable Shares covered by to
the Registration Statement or Prospectus (a “Suspension”) until the Purchasers’
receipt of copies of a supplemented or amended Prospectus prepared and filed by
the Company, or until the Purchasers are advised in writing by the Company that
the current Prospectus may be used, and have received copies of any additional
or supplemental filings that are incorporated or deemed incorporated by
reference in any such prospectus. In the event of any Suspension, the Company
will use its commercially reasonable efforts to cause the use of the Prospectus
so suspended to be resumed as soon as possible after delivery of a Suspension
Notice to the Purchasers. The Suspension and Suspension Notice described in this
Section 5(c)(iii) shall be held in strictest confidence and shall not be
disclosed by the Purchasers.

 

(iv) Provided that a Suspension is not then in effect, the Purchasers may sell
Registrable Shares under the Registration Statement, provided that the selling
Purchaser arranges for delivery of a current Prospectus to the transferee of
such Registrable Shares to the extent such delivery is required by applicable
law.

 

(v) In the event of a sale of Registrable Shares by a Purchaser, such Purchaser
must also deliver to the Company’s transfer agent, with a copy to the Company, a
certificate of subsequent sale or other documentation reasonably satisfactory to
the Company, so that ownership of the Registrable Shares may be properly
transferred. The Company will cooperate to facilitate the timely preparation and
delivery of certificates (unless otherwise required by applicable law)
representing Registrable Shares sold.

 

(d) Indemnification. For the purpose of this Section 5(d), the term
“Registration Statement” shall include any preliminary or final Prospectus,
exhibit, supplement or amendment included in or relating to the Registration
Statement referred to in Section 5(a).

 

(i) Indemnification by the Company. The Company agrees to indemnify and hold
harmless each of the Purchasers and each person, if any, who controls any
Purchaser within the meaning of the Securities Act, to the fullest extent
permitted by law, against any and all losses, claims, damages, liabilities or
expenses, joint or several, to which such Purchasers or such controlling person
may become subject, under the Securities Act, the Exchange Act or any other
federal or state statutory law or regulation, or at common law or otherwise
(including in settlement of any litigation, if such settlement is effected with
the written consent of the Company, which consent shall not be unreasonably
withheld), insofar as such losses, claims, damages, liabilities or expenses (or
actions in respect thereof as contemplated below) arise out of or are based upon
any untrue statement or alleged untrue statement of any material fact contained
in the Registration Statement, the Prospectus, or any amendment or supplement
thereto, or arise out of or are based upon the omission or alleged omission to
state in any of them a material fact required to be stated

 

-17-



--------------------------------------------------------------------------------

therein or necessary to make the statements in any of them, in light of the
circumstances under which they were made, not misleading, and will reimburse
each Purchaser and each such controlling person for any reasonable legal
expenses incurred by one law firm representing all indemnified parties and other
expenses as such reasonable expenses are incurred by such Purchaser or such
controlling person in connection with investigating, defending, settling,
compromising or paying any such loss, claim, damage, liability, expense or
action; provided, however, that the Company will not be liable in any such case
to the extent that any such loss, claim, damage, liability, expense or action
arises out of or is based upon (1) an untrue statement or alleged untrue
statement or omission or alleged omission made in the Registration Statement,
the Prospectus or any amendment to or supplement of the Registration Statement
or Prospectus made in reliance upon and in conformity with written information
furnished to the Company by or on behalf of the Purchaser expressly for use in
the Registration Statement or the Prospectus, (2) the failure of such Purchaser
to comply with the covenants and agreements contained in this Agreement
respecting resale of the Purchased Shares or the sale of the Underlying Shares,
(3) any untrue statement or omission of a material fact required to make such
statement not misleading in any Prospectus that is corrected in any subsequent
Prospectus that was delivered to the Purchaser before the pertinent sale or
sales by the Purchaser, or (4) an act of gross negligence or willful misconduct
by the Purchaser.

 

(ii) Indemnification by the Purchaser. Each Purchaser will severally and not
jointly indemnify and hold harmless the Company, each of its directors, each of
its officers who signed the Registration Statement and each person, if any, who
controls the Company within the meaning of the Securities Act, against any
losses, claims, damages, liabilities or expenses to which the Company, its
directors, its officers who signed the Registration Statement and any
controlling persons may become subject, under the Securities Act, the Exchange
Act, or any other federal or state statutory law or regulation, or at common law
or otherwise (including in settlement of any litigation, if such settlement is
effected with the written consent of such Purchaser, which consent shall not be
unreasonably withheld) insofar as such losses, claims, damages, liabilities or
expenses (or actions in respect thereof as contemplated below) arise out of or
are based upon any untrue or alleged untrue statement of any material fact
contained in the Registration Statement, the Prospectus, or any amendment or
supplement to the Registration Statement or Prospectus, or arise out of or are
based upon the omission or alleged omission to state therein a material fact
required to be stated therein or necessary to make the statements therein not
misleading, in each case to the extent, but only to the extent, that such untrue
statement or alleged untrue statement or omission or alleged omission was made
in the Registration Statement, the Prospectus, or any amendment or supplement
thereto, in reliance upon and in conformity with written information furnished
to the Company by or on behalf of such Purchaser expressly for use therein, and
the Purchaser will reimburse the Company, each of its directors, each of its
officers who signed the Registration Statement, and any controlling persons for
any reasonable legal expenses incurred by one law firm representing all
indemnified parties and other expense incurred by the Company, its directors,
its officers who signed the Registration Statement, and any controlling persons,
in connection with investigating, defending, settling, compromising or paying
any such loss, claim, damage, liability, expense or action; provided, however,
that the Purchaser shall not be liable for any such untrue or alleged untrue
statement or omission or alleged omission with respect to which the Purchaser
has delivered to the Company in writing a correction before the occurrence of
the event from which such loss was incurred. Notwithstanding the provisions of
this Section 5(d), the Purchaser shall not be liable for any indemnification
obligation under this Agreement in excess of the aggregate amount of net
proceeds received by the Purchaser from the sale of the Registrable Shares
pursuant to the Registration Statement.

 

-18-



--------------------------------------------------------------------------------

(iii) Indemnification Procedure.

 

(1) Promptly after receipt by an indemnified party under this Section 5(d) of
notice of the threat or commencement of any action, such indemnified party will,
if a claim in respect thereof is to be made against an indemnifying party under
this Section 5(d), promptly notify the indemnifying party in writing of the
claim; but the omission so to notify the indemnifying party will not relieve it
from any liability which it may have to any indemnified party for contribution
or otherwise under the indemnity agreement contained in this Section 5(d) or
otherwise, to the extent it is not prejudiced as a result of such failure.

 

(2) In case any such action is brought against any indemnified party and such
indemnified party seeks or intends to seek indemnity from an indemnifying party,
the indemnifying party will be entitled to participate in, and, to the extent
that it may wish, jointly with all other indemnifying parties similarly
notified, to assume the defense thereof with counsel reasonably satisfactory to
such indemnified party; provided, however, if the defendants in any such action
include both the indemnified party and the indemnifying party and the
indemnified party shall have reasonably concluded that there may be a conflict
between the positions of the indemnifying party and the indemnified party in
conducting the defense of any such action or that there may be legal defenses
available to it or other indemnified parties that are different from or
additional to those available to the indemnifying party, the indemnified party
or parties shall have the right to select separate counsel to assume such legal
defenses and to otherwise participate in the defense of such action on behalf of
such indemnified party or parties. Upon receipt of notice from the indemnifying
party to such indemnified party of its election so to assume the defense of such
action and approval by the indemnified party of counsel, the indemnifying party
will not be liable to such indemnified party under this Section 5(d) for any
legal or other expenses subsequently incurred by such indemnified party in
connection with the defense thereof unless:

 

a) the indemnified party shall have employed such counsel in connection with the
assumption of legal defenses in accordance with the proviso to the preceding
sentence (it being understood, however, that the indemnifying party shall not be
liable for the expenses of more than one separate counsel, approved by such
indemnifying party, representing all of the indemnified parties who are parties
to such action); or

 

b) the indemnifying party shall not have employed counsel reasonably
satisfactory to the indemnified party to represent the indemnified party within
a reasonable time after notice of commencement of the action against the
indemnified party,

 

in each of which cases the reasonable fees and expenses of counsel for the
indemnified party shall be at the expense of the indemnifying party.

 

(iv) Contribution. If the indemnification provided for in this Section 5(d) is
required by its terms but is for any reason held to be unavailable to, or is
otherwise insufficient to hold harmless, an indemnified party under this Section
5(d) with respect to any losses, claims,

 

-19-



--------------------------------------------------------------------------------

damages, liabilities or expenses referred to in this Agreement, then each
indemnifying party shall contribute to the amount paid or payable by such
indemnified party as a result of any losses, claims, damages, liabilities or
expenses referred to in this Agreement:

 

(1) in such proportion as is appropriate to reflect the relative faults of the
Company and the Purchaser in connection with the statements or omissions or
inaccuracies in the representations and warranties in this Agreement that
resulted in such losses, claims, damages, liabilities or expenses, as well as
any other relevant equitable considerations, or

 

(2) if the allocation provided by clause (1) above is not permitted by
applicable law, in such proportion as is appropriate to reflect not only the
relative faults referred to in clause (1) above but the relative benefits
received by the Company and the Purchaser from the sale of the Purchased
Securities.

 

The respective relative benefits received by the Company on the one hand and
each Purchaser on the other shall be deemed to be in the same proportion as the
amount to which the consideration paid by such Purchaser to the Company pursuant
to this Agreement for the Purchased Securities purchased by such Purchaser that
were sold pursuant to the Registration Statement bears to the difference (the
“Difference”) between the amount such Purchaser paid for the Purchased
Securities that were sold pursuant to the Registration Statement and the amount
received by such Purchaser from such sale. The relative fault of the Company and
each Purchaser shall be determined by reference to, among other things, whether
the untrue or alleged untrue statement of a material fact or the omission or
alleged omission to state a material fact or the inaccurate or the alleged
inaccurate material fact relates to information supplied by the Company or by
such Purchaser and the parties’ relative intent, knowledge, access to
information and opportunity to correct or prevent such statement or omission.
The amount paid or payable by a party as a result of the losses, claims,
damages, liabilities and expenses referred to above shall be deemed to include,
subject to the limitations set forth in Section 5(d)(iii), any reasonable legal
or other fees or expenses incurred by such party in connection with
investigating or defending any such action or claim. The provisions set forth in
Section 5(d)(iii) with respect to the notice of the threat or commencement of
any threat or action shall apply if a claim for contribution is to be made under
this Section 5(d)(iv); provided, however, that no additional notice shall be
required with respect to any threat or action for which notice has been given
under Section 5(d)(iii) for purposes of indemnification. The Company and each
Purchaser agree that it would not be just and equitable if contribution pursuant
to this Section 5(d)(iv) were determined solely by pro rata allocation (even if
the Purchasers were treated as one entity for such purpose) or by any other
method of allocation which does not take account of the equitable considerations
referred to in this paragraph. Notwithstanding the provisions of this Section
5(d)(iv), no Purchaser shall be required to contribute any amount in excess of
the amount by which the Difference exceeds the amount of any damages that such
Purchaser has otherwise been required to pay by reason of such untrue or alleged
untrue statement or omission or alleged omission. No person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any person who is not guilty of such
fraudulent misrepresentation. The Purchasers’ obligations to contribute pursuant
to this Section 5(d)(iv) are several and not joint.

 

-20-



--------------------------------------------------------------------------------

(e) Rule 144 Information. For two years after the date of this Agreement, the
Company shall file in a timely manner all reports required to be filed by it
under the Securities Act and the Exchange Act and the rules and regulations
promulgated thereunder and shall take such further action to the extent required
to enable the Purchasers to sell the Purchased Shares and the Underlying Shares
pursuant to Rule 144 under the Securities Act (as such rule may be amended from
time to time).

 

6. ADVISORY FEE. The Purchasers acknowledge that the Company intends to pay to
C.E. Unterberg, Towbin, as financial advisor, a fee in respect of the sale of
the Purchased Securities. Each of the parties to this Agreement hereby
represents that, on the basis of any actions and agreements by it, there are no
other brokers or finders entitled to compensation in connection with the sale of
the Purchased Securities to the Purchasers. The Company shall indemnify and hold
harmless the Purchasers from and against all fees, commissions or other payments
owing by the Company to C.E. Unterberg, Towbin or any other person or firm
acting on behalf of the Company hereunder.

 

7. CONDITIONS TO THE PURCHASER’S OBLIGATIONS AT CLOSING. The obligations of the
Purchasers under Section 1(b) of this Agreement are subject to the fulfillment
or waiver, on or before the Closing, of each of the following conditions:

 

(a) Representations and Warranties True. Each of the representations and
warranties of the Company contained in Section 3 shall be true and correct in
all material respects on and as of the date hereof (provided, however, that such
qualification shall only apply to representations or warranties not otherwise
qualified by materiality) and on and as of the date of the Closing with the same
effect as though such representations and warranties had been made as of the
Closing.

 

(b) Performance. The Company shall have performed and complied in all material
respects with all agreements, obligations and conditions contained in this
Agreement that are required to be performed or complied with by it on or before
the Closing and shall have obtained, unless otherwise waived by the Purchasers,
all approvals, consents and qualifications necessary to complete the purchase
and sale described herein; provided, however, that the Company may furnish to
each Purchaser a facsimile copy of the warrant representing the Purchased
Warrants and of the stock certificate representing the Purchased Shares, with
the original warrant and original stock certificate held in trust by counsel for
the Company until delivery thereof by the second business day following the
Closing.

 

(c) Compliance Certificate. The Company will have delivered to the Purchasers a
certificate signed on its behalf by its Chief Executive Officer or Chief
Financial Officer certifying that the conditions specified in Sections 7(a) and
7(b) hereof have been fulfilled.

 

(d) Agreement. The Company shall have executed and delivered to the Purchasers
this Agreement.

 

(e) Securities Exemptions. The offer and sale of the Purchased Securities to the
Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.

 

-21-



--------------------------------------------------------------------------------

(f) No Suspension of Trading or Listing of Common Stock. The Common Stock of the
Company (i) shall be designated for quotation or listed on Nasdaq and (ii) shall
not have been suspended from trading on Nasdaq.

 

(g) Good Standing Certificates. The Company shall have delivered to the
Purchasers a certificate of the Secretary of State of the State of Delaware,
dated as of a date within five days of the date of the Closing, with respect to
the good standing of the Company.

 

(h) Secretary’s Certificate. The Company shall have delivered to the Purchasers
a certificate of the Company executed by the Company’s Secretary attaching and
certifying to the truth and correctness of (1) the Certificate of Incorporation,
(2) the Bylaws and (3) the resolutions adopted by the Company’s Board of
Directors in connection with the transactions contemplated by this Agreement.

 

(i) Opinion of Company Counsel. The Purchasers will have received an opinion on
behalf of the Company, dated as of the date of the Closing, from Wilson Sonsini
Goodrich & Rosati, counsel to the Company, in the form attached as Exhibit C.

 

(j) No Statute or Rule Challenging Transaction. No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.

 

(k) Minimum Investment. A minimum of 3,000,000 Units shall be subscribed for, to
be issued and sold in connection with the Closing.

 

(l) No Material Adverse Effect. No Material Adverse Effect shall have occurred.

 

(m) Other Actions. The Company shall have executed such certificates,
agreements, instruments and other documents, and taken such other actions as
shall be customary or reasonably requested by the Purchasers in connection with
the transactions contemplated hereby.

 

8. CONDITIONS TO THE COMPANY’S OBLIGATIONS AT CLOSING. The obligations of the
Company to the Purchasers under this Agreement are subject to the fulfillment or
waiver, on or before the Closing, of each of the following conditions:

 

(a) Representations and Warranties True. The representations and warranties of
the Purchasers contained in Section 4 shall be true and correct in all material
respects on and as of the date hereof (provided, however, that such
qualification shall only apply to representations and warranties not otherwise
qualified by materiality) and on and as of the date of the Closing with the same
effect as though such representations and warranties had been made as of the
Closing.

 

-22-



--------------------------------------------------------------------------------

(b) Performance. The Purchasers shall have performed and complied in all
material respects with all agreements, obligations and conditions contained in
this Agreement that are required to be performed or complied with by it on or
before the Closing and shall have obtained, unless otherwise waived by the
Company, all approvals, consents and qualifications necessary to complete the
purchase and sale described herein.

 

(c) Agreement. The Purchasers shall have executed and delivered to the Company
this Agreement (and Appendix I and Appendix II hereto).

 

(d) Securities Exemptions. The offer and sale of the Purchased Securities to the
Purchasers pursuant to this Agreement shall be exempt from the registration
requirements of the Securities Act and the registration and/or qualification
requirements of all applicable state securities laws.

 

(e) Payment of Purchase Price. The Purchasers shall have delivered to the
Company by wire transfer of immediately available funds, full payment of the
purchase price for the Purchased Securities as specified in Section 1(b).

 

(f) Other Actions. The Purchasers shall have executed such certificates,
agreements, instruments and other documents, and taken such other actions as
shall be customary or reasonably requested by the Company in connection with the
transactions contemplated hereby.

 

(g) No Statute or Rule Challenging Transaction. No statute, rule, regulation,
executive order, decree, ruling, injunction, action, proceeding or
interpretation shall have been enacted, entered, promulgated, endorsed or
adopted by any court or governmental authority of competent jurisdiction or any
self-regulatory organization or the staff of any of the foregoing, having
authority over the matters contemplated hereby which questions the validity of,
or challenges or prohibits the consummation of, any of the transactions
contemplated by this Agreement.

 

9. MISCELLANEOUS.

 

(a) Successors and Assigns. The terms and conditions of this Agreement will
inure to the benefit of and be binding upon the respective successors and
permitted assigns of the parties. The Company shall not assign this Agreement or
any rights or obligations hereunder without the prior written consent of the
Purchasers holding at least a majority of the total aggregate number of
Purchased Shares and Underlying Shares then outstanding (excluding any shares
sold to the public pursuant to Rule 144 or otherwise). Any Purchaser may assign
its rights under this Agreement to any person to whom the Purchaser assigns or
transfers any Purchased Securities, provided that such transferee agrees in
writing to be bound by the terms and provisions of this Agreement, and such
transfer is in compliance with the terms and provisions of this Agreement and
permitted by federal and state securities laws.

 

(b) Governing Law. This Agreement will be governed by and construed and enforced
under the internal laws of the State of New York, without reference to
principles of conflict of laws or choice of laws. EACH PARTY HEREBY IRREVOCABLY
WAIVES ANY RIGHT IT MAY HAVE, AND AGREES NOT TO REQUEST, A JURY TRIAL FOR THE
ADJUDICATION OF ANY DISPUTE HEREUNDER OR IN CONNECTION HEREWITH OR ARISING OUT
OF THIS AGREEMENT OR ANY TRANSACTION CONTEMPLATED HEREBY.

 

-23-



--------------------------------------------------------------------------------

(c) Survival. The representations and warranties of the Company and the
Purchasers contained in Sections 3 and 4 of this Agreement shall survive until
the first (1st) anniversary of the Closing Date.

 

(d) Counterparts. This Agreement may be executed in two or more counterparts,
each of which will be deemed an original, but all of which together will
constitute one and the same instrument.

 

(e) Headings. The headings and captions used in this Agreement are used for
convenience only and are not to be considered in construing or interpreting this
Agreement. All references in this Agreement to sections, paragraphs, exhibits
and schedules will, unless otherwise provided, refer to sections and paragraphs
hereof and exhibits and schedules attached hereto, all of which exhibits and
schedules are incorporated herein by reference.

 

(f) Notices. Any notices and other communications required or permitted under
this Agreement shall be in writing and shall be delivered (i) personally by hand
or by courier, (ii) mailed by United States first-class mail, postage prepaid or
(iii) sent by facsimile directed (1) if to the Purchaser, at the Purchaser’s
address or facsimile number set forth on Exhibit A to this Agreement, or at such
address or facsimile number as the Purchaser may designate by giving at least
ten (10) days’ advance written notice to the Company or (2) if to the Company,
to its address or facsimile number set forth below, or at such other address or
facsimile number as the Company may designate by giving at least ten (10) days’
advance written notice to the Purchaser. All such notices and other
communications shall be deemed given upon (i) receipt or refusal of receipt, if
delivered personally, (ii) three days after being placed in the mail, if mailed,
or (iii) confirmation of facsimile transfer, if faxed.

 

The address of the Company for the purpose of this Section 9(f) is as follows:

 

Applied Imaging Corp.

2380 Walsh Avenue, Building B

Santa Clara, California, 95051

Tel: (408) 562-0250

Fax: (408) 562-0264

Attention: Barry Hotchkies, CFO

 

with a copy to:

 

Wilson Sonsini Goodrich & Rosati

650 Page Mill Road

Palo Alto, California, 94304

Tel: (650) 320-4872

Fax: (650) 493-6811

Attention: David J. Saul

 

-24-



--------------------------------------------------------------------------------

(g) Amendments and Waivers. This Agreement may be amended and the observance of
any term of this Agreement may be waived only with the written consent of the
Company and the Purchasers holding at least a majority of the total aggregate
number of Purchased Shares and Underlying Shares then outstanding (excluding any
shares sold to the public pursuant to Rule 144 or otherwise). Any amendment
effected in accordance with this Section 9(g) will be binding upon the
Purchasers, the Company and their respective successors and assigns.

 

(h) Severability. If any provision of this Agreement is held to be unenforceable
under applicable law, such provision will be excluded from this Agreement and
the balance of the Agreement will be interpreted as if such provision were so
excluded and will be enforceable in accordance with its terms.

 

(i) Entire Agreement. This Agreement, together with all exhibits and schedules
hereto and thereto constitutes the entire agreement and understanding of the
parties with respect to the subject matter hereof and supersedes any and all
prior negotiations, correspondence, agreements, understandings, duties or
obligations between the parties with respect to the subject matter hereof.

 

(j) Further Assurances. From and after the date of this Agreement, upon the
request of the Company or the Purchasers, the Company and the Purchasers will
execute and deliver such instruments, documents or other writings, and take such
other actions, as may be reasonably necessary or desirable to confirm and carry
out and to effectuate fully the intent and purposes of this Agreement.

 

(k) Meaning of Include and Including. Whenever in this Agreement the word
“include” or “including” is used, it shall be deemed to mean “include, without
limitation” or “including, without limitation,” as the case may be, and the
language following “include” or “including” shall not be deemed to set forth an
exhaustive list.

 

(l) Fees, Costs and Expenses. Except as otherwise provided for in this
Agreement, all fees, costs and expenses (including attorneys’ fees and expenses)
incurred by any party hereto in connection with the preparation, negotiation and
execution of this Agreement and the exhibits and schedules hereto and the
consummation of the transactions contemplated hereby and thereby (including the
costs associated with any filings with, or compliance with any of the
requirements of any governmental authorities), shall be the sole and exclusive
responsibility of such party.

 

(m) 8-K Filing and Publicity. The Company shall, before 8:30 a.m., New York
time, on the first business day following the Closing Date, issue a press
release disclosing all material terms of the transactions contemplated by this
Agreement. Within one (1) business day after the Closing Date, the Company shall
file a Current Report on Form 8-K with the SEC describing the terms of the
transactions contemplated by this Agreement and attaching this Agreement and the
press release referred to below as exhibits to such filing (the “8-K Filing”
including all attachments) in accordance with applicable law. Neither the
Company nor any Purchaser shall issue any press releases or any other public
statements with respect to the transactions contemplated by this Agreement;
provided, however, that the Company shall be entitled,

 

-25-



--------------------------------------------------------------------------------

without the prior approval of any Purchaser, to issue any press release or make
any other public disclosure (including a press release (concerning the offering
of the Purchased Securities) pursuant to Rule 135(c) under the Securities Act)
with respect to such transactions (i) in substantial conformity with the 8-K
Filing and (ii) as is required by applicable law, regulations, and Nasdaq rules;
and, provided further, that no such release may identify a Purchaser unless such
Purchaser has consented thereto in writing, or as required by law.

 

(n) Stock Splits, Dividends and other Similar Events. The provisions of this
Agreement shall be appropriately adjusted to reflect any stock split, stock
dividend, reorganization or other similar event that may occur with respect to
the Company after the date hereof.

 

(o) Remedies. In addition to being entitled to exercise all rights provided
herein or granted by law, including recovery of damages, each Purchaser and the
Company will be entitled to specific performance under this Agreement. The
parties agree that monetary damages may not be adequate compensation for any
loss incurred by reason of any breach of obligations described in the foregoing
sentence and hereby agrees to waive in any action for specific performance of
any such obligation the defense that a remedy at law would be adequate.

 

[Remainder of page intentionally left blank.]

 

* * *

 

-26-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date and year first above written.

 

APPLIED IMAGING CORP.

By:

 

/s/    Carl Hull

--------------------------------------------------------------------------------

Name:

 

Carl Hull

--------------------------------------------------------------------------------

Title:

 

CEO

--------------------------------------------------------------------------------

 

[PURCHASER SIGNATURE PAGES TO FOLLOW]



--------------------------------------------------------------------------------

SIGNATURE PAGE TO

 

SECURITIES PURCHASE AGREEMENT

 

DATED AS OF APRIL 13, 2004

 

BY AND AMONG

 

APPLIED IMAGING CORP.

 

AND EACH PURCHASER NAMED THEREIN

 

The undersigned hereby executes and delivers to Applied Imaging Corp., the
Purchase Agreement (the “Agreement”) to which this signature page is attached
effective as of the date of the Agreement, which Agreement and signature page,
together with all counterparts of such Agreement and signature pages of the
other Purchasers named in such Agreement, shall constitute one and the same
document in accordance with the terms of such Agreement.

 

Number of Units:

 

 

--------------------------------------------------------------------------------

Purchaser:

 

 

--------------------------------------------------------------------------------

Signature:

 

 

--------------------------------------------------------------------------------

Name:

 

 

--------------------------------------------------------------------------------

Title:

 

 

--------------------------------------------------------------------------------

Address:

 

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

   

 

--------------------------------------------------------------------------------

Telephone:

 

 

--------------------------------------------------------------------------------

Fax:

 

 

--------------------------------------------------------------------------------

Tax ID Number:

 

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

Exhibit A

 

Schedule of Purchasers

 

Name and Address

--------------------------------------------------------------------------------

  

Number of

Purchased Shares

--------------------------------------------------------------------------------

  

Number of

Warrants

--------------------------------------------------------------------------------

   Purchase Price


--------------------------------------------------------------------------------

Bluegrass Growth Fund LP

115 East 57th Street, Suite 1111

New York, NY 10022

   325,000    65,000    $ 445,250

Deephaven Small Cap Growth Fund LLC

130 Cheshire Lane

Minnetonka, MN 55305

   325,000    65,000    $ 445,250

Diker Micro Value Fund, LP

c/o Diker Management, LLC

745 Fifth Avenue, Suite 1409

New York, NY 10151

   350,000    70,000    $ 479,500

Laurence W. Lytton

    address until April 30, 2004

308 West 90th St., 5th Floor

New York, NY 10024

   50,000    10,000    $ 68,500

    address after April 30, 2004

467 CPW #17A

New York, NY 10025

                

Maig Partners L.P.

200 E. 57th St. Suite 12N

New York, NY 10022

   25,000    5,000    $ 34,250

MedCap Partners L.P.

500 Third Street, Suite 535

San Francisco, CA 94107

   325,000    65,000    $ 445,250

SF Capital Partners Ltd

c/o Staro Asset Management, L.L.C.

3600 South Lake Drive

St. Francis, WI 53235

   1,700,000    340,000    $ 2,329,000

Total:

   3,100,000    620,000    $ 4,247,000



--------------------------------------------------------------------------------

Exhibit B

 

Form of Warrant



--------------------------------------------------------------------------------

Exhibit C

 

Disclosure Letter

to the

Securities Purchase Agreement

of

Applied Imaging Corp.

Dated April 13, 2004

 

The section numbers referenced in this Disclosure Letter refer to the sections
of that certain Securities Purchase Agreement dated as of April 13, 2004 (the
“Agreement”) by and among Applied Imaging Corp., a Delaware corporation (the
“Company”) and those investors set forth on Exhibit A thereto.

 

Unless otherwise stated, all statements made herein are made as of the date of
the execution of the Agreement. The information and disclosures contained in
each section of this Disclosure Letter shall be deemed to qualify and limit all
representations, warranties and covenants of the Company contained in the
Agreement, to the extent such information and disclosures shall reasonably
appear to be applicable to such representations, warranties and covenants.

 

Section 3(k) SEC Documents.

 

On March 31, 2004, the Company filed a Form 12b-25, Notification of Late Filing
with regard to its 2003 Form 10-K. The Company filed its 2003 Form 10-K on April
5, 2004.

 

Section 3(h) Litigation.

 

On April 8, 2004, ChromaVision Medical Systems, Inc. (“ChromaVision”) issued a
press release stating that ChromaVision had been issued Patent #6,718,053 from
the United States PTO and that ChromaVision had amended its previously filed
complaint for patent infringement against the Company to include this issued
patent.

 

Section 3(n) Registration Rights

 

On March 27, 2002, the Company filed an S-3 Registration Statement, which was
amended on September 23, 2002 and October 3, 2002, covering the sale of up to
4,930,625 shares of Common Stock issued in connection with a private placement
financing effective October 8, 2002. The Registration Statement remains
effective as of the date hereof.



--------------------------------------------------------------------------------

Section 3(p) Taxes

 

The Company has not yet filed its 2002 statutory accounts and tax returns in the
United Kingdom for its subsidiary, Applied Imaging International Ltd., which
were due in January 2004. The Company believes that no taxes will be due nor
will any material penalties be incurred. The Company anticipates that it will
file these applicable tax returns in the second quarter of 2004.